DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first holding portion”, “second holding portion”, “third holding portion”, and “fourth holding portion” in claim 1, “engaging portion” in claim 4, and “fifth holding portion” and “sixth holding portion” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites “the imaging portion” after a previous recitation of “first imaging portion”, “second imaging portion”, and “another imaging portion”.  It is unclear which limitation, if any, “the imaging portion” is referring to.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3 and 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 2, 7, 8, 8, 9, 10 respectively of U.S. Patent No. 10659702. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are generally broader than the patent claims and therefore encompassed by them with the exception of claim 8 reciting the light transmission window being a visible light transmission window.
Regarding claim 8, Official Notice is taken that it was well known before the effective filing date of the claimed invention to include a window provided in front of an imager being a visible light transmission window.  This is advantageous in that an imager can be protected from dust or impacts while allowing the imager to capture visible color images that can be viewed by a user.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the light transmission window being a visible light transmission window.

4 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10659702 in view of Weaver et al. (U.S. Pub. No. 20160352982).
Regarding claim 4, the patent is silent with regard to the first holding portion and the second holding portion has an engaging portion that engages with the imaging portion guide.  “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense” KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).  Weaver discloses in par. 88, 99-100, and Figs. 4A and 4I that a camera rig arranged in a circular manner can include 4 or more cameras (Fig. 4A shows 16 cameras) and using a respective clips 450 with protrusions on either side where the protrusions and be disposed within a recess of a respective camera and support 410 to couple respective cameras to a support 410 within the camera rig.  As can be seen in par. 50 this is advantageous in that a 360 degree of view can be captured by using all of the cameras of the setup.  As can be seen in par. 50 this is advantageous in that a 360 degree of view can be captured by using all of the cameras of the setup.  As the patent discloses the first imaging portion, second imaging portion, first illumination portion, second illumination portion, and first through four holding portions and established the circular nature of the imaging portion guide and illumination support portion guide and Weaver discloses the ability to hold 4 or more units (cameras) in an imaging environment in a circular manner using clips to couple the units to the support, it would have been within the technical grasp of one of ordinary skill in the art to expand the setup of patent claim 1 to include using the clips 
Regarding claim 11, the patent is silent with regards to a third imaging portion, a third illumination portion; a fifth holding portion configured to hold the third imaging portion; and a sixth holding portion configured to hold the third illumination portion.  “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense” KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).  Weaver discloses in par. 88, 99-100, and Figs. 4A and 4I that a camera rig arranged in a circular manner can include 4 or more cameras (Fig. 4A shows 16 cameras) and using a respective clips 450 with protrusions on either side where the protrusions and be disposed within a recess of a respective camera and support 410 to couple respective cameras to a support 410 within the camera rig.  As can be seen in par. 50 this is advantageous in that a 360 degree of view can be captured by using all of the cameras of the setup.  As the patent discloses the first imaging portion, second imaging portion, first illumination portion, second illumination portion, and first through four holding portions and established the circular nature of the imaging portion guide and illumination support portion guide and Weaver discloses the ability to hold 4 or more units (cameras) in an imaging environment in a .  

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	 Regarding claim 5, no prior art could be located that teaches or fairly suggests a radius of the illumination support portion is larger than a radius of the imaging portion guide, in combination with the rest of the limitations of the claim.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Pub. No. 20160352982 - directed to cameras that can be disposed around the circumference of a circular camera rig
U.S. Pub. No. 20100128123 - directed to passive infrared (PIR) motion sensors 40 to provide motion quadrant information arranged around a ring 36b
U.S. Pub. No. 20170295324 - directed to peripheral cameras arranged in a ring configuration

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824.  The examiner can normally be reached on M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NICHOLAS G GILES/Primary Examiner, Art Unit 2697